Exhibit 10(www)

EXECUTION COPY

SCHEDULE

to the

MASTER AGREEMENT

dated as of October 29, 2007 between

CREDIT SUISSE INTERNATIONAL (“Party A”)

and

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC (“Party B”)

Part 1. Termination Provisions

 

(a) “Specified Entity” means, in relation to Party A, None, and in relation to
Party B, none.

 

(b) “Specified Transaction” has its meaning as defined in Section 14.

 

(c) “Cross Default” applies to both parties as amended. “Cross Default” is
amended by (i) deleting the words “, or becomes capable at such time of being
declared,” from Section 5(a)(vi)(1).

“Specified Indebtedness” has the meaning as defined in Section 14; provided,
however, that Specified Indebtedness shall exclude, in relation to Party A, any
deposit received in the ordinary course of business.

“Threshold Amount” means, with respect to Party A, an amount (including its
equivalent in another currency) equal to 3% of its stockholders’ equity as
reflected on its most recent audited financial statements or call reports, and
with respect to Party B, $200,000,000.

 

(d) “Credit Event Upon Merger” will not apply to either party.

 

(e) “Automatic Early Termination” does not apply to either party.

 

(f) Payments on Early Termination. Except as otherwise provided herein, “Market
Quotation” and the “Second Method” apply.

 

(g) “Termination Currency” means U.S. Dollars.

 

(h) Additional Termination Event. The occurrence of the following shall be an
“Additional Termination Event” hereunder with respect to Party B (and Party B
shall be the Affected Party):

If the obligations of Party B to make all payments to Party A are not, at any
time, secured by a security interest at least to the same extent (i.e. on a pari
passu basis) and by the same collateral as secures, or guaranteed to the same
extent as the guarantee(s) that support, the obligations of the obligor(s) to
pay principal and interest under primary first-lien senior credit facilities of
Party B (including any amended or successor facility in effect from time to
time, the “First-Lien Credit Facilities”), in each case on terms customary for
securing hedging obligations provided in the principal first-lien senior credit
facilities for a major sponsor leveraged acquisition (it being understood that
the reference above to “pari passu” shall mean that rights to receive payments
under Transactions subject to this Agreement shall rank as obligations which are
equal to the rights of lenders to receive payments under the First-Lien Credit
Facilities and that the rights of Party A to receive payments under the
guarantees and payments from the proceeds of the collection or sale of
collateral shall be pro rata with that of the lenders under the First-Lien
Credit Facilities).



--------------------------------------------------------------------------------

(i) Events of Default. (i) Section 5(a)(v) “Default under Specified Transaction”
will not apply to Party A and will not apply to Party B and (ii) an Event of
Default shall not occur with respect to a party under Section 5(a)(vi) when the
failure to pay or deliver, or the default, event of default or other similar
condition or event, as the case may be, arises solely (A) out of a wire transfer
problem or an operational or administrative error or omission (so long as the
required funds or property required to make that payment or delivery were
otherwise available to that party), or (B) from the general unavailability of
the relevant currency due to exchange controls or other similar governmental
action, but in either case only if the payment or delivery is made within three
Local Business Days after the problem has been corrected, the error or omission
has been discovered or the currency becomes generally available.

Part 2. Tax Representations

 

(a) Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, each party makes the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.

In making this representation, a party may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of this
Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i)
or 4(a)(iii) of this Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
this Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of this Agreement, provided that it shall not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) by
reason of material prejudice to its legal or commercial position.

 

(b) Payee Tax Representations. For the purpose of Section 3(f) of this
Agreement:

(i) Party A makes the following representation(s):

(a) Party A makes the following Payee Tax Representations:

(1) Party A is entering into each Transaction in the ordinary course of its
trade as, and is, a recognized U.K. bank as defined in Section 840A of the U.K.
Income and Corporation Taxes Act of 1988.

(2) Party A has been approved as a Withholding Foreign Partnership by the U.S.
Internal Revenue Service.

(3) Party A’s Withholding Foreign Partnership Employer Identification Number is
98-0330001.

(4) Party A is a partnership that agrees to comply with any withholding
obligation under Section 1446 of the Internal Revenue Code.

(B) Party A makes no other Payee Tax Representations.

 

2



--------------------------------------------------------------------------------

(ii) Party B makes the following representation(s):

(A) It is a “United States person” within the meaning of Section 7701(a)(30) of
the United States Internal Revenue Code of 1986, as amended.

(B) Party B makes no other Payee Tax Representations.

Part 3. Documents

 

(a) Tax Forms.

(i) Delivery of Tax Forms. For the purpose of Section 4(a)(i), and without
limiting Section 4(a)(iii), each party agrees to duly complete, execute and
deliver to the other party the tax forms specified below with respect to it
(A) promptly upon reasonable demand by the other party and (B) promptly upon
learning that any such form previously provided by the party has become obsolete
or incorrect.

(ii) Tax Forms to be Delivered by Party A:

IRS Form W8-IMY if, upon execution of this Agreement, so requested by Party B.

(iii) Tax forms to be Delivered by Party B:

None specified, unless any amount payable to Party B under this Agreement is to
be paid to an account outside of the United States, in which case the tax form
to be delivered by Party B shall be a correct, complete and duly executed U.S.
Internal Revenue Service Form W-9 (or successor thereto) that eliminates U.S.
federal backup withholding tax on payments to Party B under this Agreement.

 

(b) Delivery of Documents. When it delivers this Agreement, each party shall
also deliver its Closing Documents to the other party.

(i) For Party A, “Closing Documents” means evidence of the authority, incumbency
and specimen signature of each person executing this Agreement, any Confirmation
or other document entered into in connection with this Agreement on its behalf,
reasonably satisfactory in form and substance to Party B.

(ii) For Party B, “Closing Documents” means (A) a copy, certified by the
secretary or assistant secretary of Party B, of the resolutions of Party B’s
board of directors authorizing the execution, delivery and performance by Party
B of this Agreement and authorizing Party B to enter into Transactions hereunder
and (B) a duly executed certificate of the secretary or assistant secretary of
Party B certifying the name, true signature and authority of each person
authorized to execute this Agreement and enter into Transactions for Party B.

Part 4. Miscellaneous

 

(a) Addresses for Notices.

(i) For purposes of Section 12(a) of this Agreement, all notices to Party A
shall, with respect to any particular Transaction, be sent to the address, telex
number or facsimile number specified by Party A in the relevant Confirmation (or
as specified below if not specified in the relevant Confirmation), provided that
any notice under Section 5 or 6 of this Agreement shall be sent to Party A at
its head office address specified below.

 

3



--------------------------------------------------------------------------------

  (1) Address for notices or communications to Party A:

   Address:

  Credit Suisse International   One Cabot Square   London E14 4QJ   England

   Attention:

  (A) Head of Credit Risk Management;   (B) Global Head of OTC Operations –
Operations Department;   (C) General Counsel Europe – Legal and Compliance
Department

   Swift:

  Credit Suisse International CSFP GB2L

 

  (2) For the purposes of facsimile notices or communications under this
Agreement;

   Facsimile: +44 (20) 7888 2686

   Attention: General Counsel Europe – Legal and Compliance Department

   Telephone number for oral confirmation of receipt of facsimile in legible
form under this

   Agreement: +44 (20) 7888 4465. Designated responsible employee for the
purposes of

   Section 12(a)(iii): Senior Legal Secretary.

With a copy to:

   Facsimile: +44 (20) 7888 3715

   Attention: Head of Credit Risk Management

With a copy to:

   Facsimile: +44 (20) 7888 3715

   Attention: Global Head of OTC Operations – Operations Department.

(ii) For purposes of Section 12(a) of this Agreement, all notices to Party B
shall, with respect to any particular Transaction, be sent to the address, telex
number or facsimile number specified by Party B in the relevant Confirmation (or
as specified below if not specified in the relevant Confirmation), provided that
any notice under Section 5 or 6 of this Agreement shall be sent to Party B at
its head office address specified below.

Head Office

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC

1601 Bryan

Dallas, TX, 75201

Attention: Treasurer

Fax: (214) 812-4097

Phone: (214) 812-4728

 

(b) Process Agent. For the purpose of Section 13(c) of this Agreement, Party A
appoints as its Process Agent:

 

Address:   Credit Suisse Securities (USA) LLC     Eleven Madison Avenue     New
York, NY 10010   Attention:   General Counsel, Legal and Compliance Department

 

4



--------------------------------------------------------------------------------

Party B appoints as its Process Agent: Not applicable

 

(c) Offices. Section 10(a) applies.

 

(d) Multibranch Party.

(i) Party A is not a Multibranch Party and will act through its London Office.
If any Confirmation for a Transaction is sent or executed by Party A without
specifying its Office, it will be presumed that Party A’s Office for that
Transaction is its London Office.

(ii) Party B is not a Multibranch Party.

 

(e) “Calculation Agent” means Party A.

 

(f) “Credit Support Document”: means for Party A: None, and for Party B: None.

 

(g) “Credit Support Provider”: means for Party A: None, and for Party B: None.

 

(h) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York (without giving effect to any
provision of New York law that would cause another jurisdiction’s laws to be
applied).

 

(i) Waiver of Jury Trial. To the extent permitted by applicable law, each party
irrevocably waives any and all right to trial by jury in any legal proceeding in
connection with this Agreement or any Transaction.

 

(j) Netting of Payments. Section 2(c)(ii) of this Agreement will apply to any
Transactions from the date of this Agreement. Nevertheless, to reduce settlement
risk and operational costs, the parties agree that they will endeavor to net
across as many Transactions as practicable whenever the parties can
administratively do so.

 

(k) “Affiliate” has its meaning as defined in Section 14, in the case of Party
A, and shall mean any entity controlled, directly or indirectly, by Party B, in
the case of Party B. For this purpose, “control” of an entity means ownership of
a majority of the voting power of such entity or the power to elect a majority
of the board of directors or other governing body or such entity.

Part 5. Other Provisions

 

(a) ISDA Publications. 2006 ISDA Definitions. This Agreement and each
Transaction are subject to the 2006 ISDA Definitions (including its Annex)
published by the International Swaps and Derivatives Association, Inc.
(together, the “2006 ISDA Definitions”) and will be governed by the provisions
of the 2006 ISDA Definitions. The provisions of the 2006ISDA Definitions are
incorporated by reference in, and shall form part of, this Agreement and each
Confirmation. Any reference to a “Swap Transaction” in the 2006 ISDA Definitions
is deemed to be a reference to a “Transaction” for purposes of this Agreement or
any Confirmation, and any reference to a “Transaction” in this Agreement or any
Confirmation is deemed to be a reference to a “Swap Transaction” for purposes of
the 2006 ISDA Definitions. The provisions of this Agreement (exclusive of the
2006 ISDA Definitions) shall prevail in the event of any conflict between such
provisions and the 2006 ISDA Definitions.

 

(b) Additional Representations. In addition to the representations under
Section 3, the following representations will apply:

 

5



--------------------------------------------------------------------------------

(i) Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into this Agreement that:

 

  (1) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Agreement and each Transaction and as
to whether this Agreement and each Transaction is appropriate or proper for it
based solely upon its own judgment and upon advice from such advisers as it has
deemed necessary. It is not relying on any communication (written or oral) of
the other party or any of its affiliates (or its respective representatives) as
investment advice or as a recommendation to enter into this Agreement and each
Transaction, it being understood that information and explanations related to
the terms and conditions of this Agreement and each Transaction will not be
considered investment advice or a recommendation to enter into this Agreement
and each Transaction. No communication (written or oral) received from the other
party or any of its affiliates (or its respective representatives) will be
deemed to be an assurance or guarantee as to the expected results of this
Agreement and each Transaction.

 

  (2) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this Agreement
and each Transaction based solely upon its own evaluation of this Agreement and
each Transaction (including the present and future results, consequences, risks,
and benefits thereof, whether financial, accounting, tax, legal, or otherwise)
or that of its own advisers. It is also capable of assuming, and assumes, the
risks of this Agreement and each Transaction.

 

  (3) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of this Agreement or any Transaction.

 

  (4) No Agency. It is entering into this Agreement, including each Transaction,
as principal and not as agent of any person or entity.

(ii) Eligibility. Each party will be deemed to represent to the other party on
the date on which it enters into a Transaction that it is an “eligible contract
participant” within the meaning of the Commodity Exchange Act.

(iii) ERISA. Each party represents to the other party at all times hereunder
that it is not (i) an employee benefit plan as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or a plan
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), subject to Title I of ERISA or Section 4975 of the Code,
or a plan as so defined but which is not subject to Title I of ERISA or
Section 4975 of the Code but is subject to another law materially similar to
Title I of ERISA or Section 4975 of the Code (each of which, an “ERISA Plan”),
(ii) a person or entity acting on behalf of an ERISA Plan, or (iii) a person or
entity the assets of which constitute assets of an ERISA Plan.

 

(c)

Set-off. Any amount (“Early Termination Amount”) payable to one party (“Payee”)
by the other party (“Payer”) under Section 6(e), in circumstances where there is
a Defaulting Party or one Affected Party in the case where a Termination Event
under Section 5(b)(iv) has occurred, will, at the option of the party (“X”)
other than the Defaulting Party or the Affected Party (and without prior notice
to the Defaulting Party or the Affected Party), be reduced by means of set off
against any amount(s) (“Other Agreement Amount”) payable by the Payee to the
Payer (irrespective of the currency, place of payment or booking office of the
obligation) under any other agreement(s) between the Payee and the Payer or
instrument(s) or undertaking(s) issued or executed by the Payee to, or in the
favor of, the Payer or any Affiliate of the

 

6



--------------------------------------------------------------------------------

 

Payer (and the Other Agreement Amount will be discharged promptly and in all
respects to the extent it is so set-off). X will give notice to the other party
of any set-off effected under this paragraph.

For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by X into the
currency in which the other is denominated at the rate of exchange at which such
party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. The term “rate of exchange”
includes, without limitation, any premiums and costs of exchange payable in
connection with the purchase of or conversion into the relevant currency.

Nothing in this paragraph shall be effective to create a charge or other
security interest. This paragraph shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other right to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).

 

(d) Change of Account or Office. Section 2(b) of this Agreement is hereby
amended by the addition of the following after the word “delivery” in the first
line thereof:

“to another account in the same legal and tax jurisdiction as the original
account”.

 

(e) Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any Transaction or
potential Transaction, (ii) agrees to obtain any necessary consent of, and give
any necessary notice of such recording to, its relevant personnel and
(iii) agrees, to the extent permitted by applicable law, that such recordings
may be submitted in evidence in any Proceedings.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized signatories as of the date hereof.

 

CREDIT SUISSE INTERNATIONAL

By:

 

/s/ Barry Dixon

Name:

  Barry Dixon

Title:

  Authorized Signatory

By:

 

/s/ Vittorio Scialoja

Name:

  Vittorio Scialoja

Title:

  Authorized Signatory

TEXAS COMPETITIVE ELECTRIC HOLDINGS

COMPANY LLC

By:

 

/s/ Anthony R. Horton

Name:

  Anthony R. Horton

Title:

  Treasurer and Assistant Secretary

 

8